t c memo united_states tax_court layne e preslar and sue f preslar petitioners v commissioner of internal revenue respondent docket no filed date ron lewis for petitioners pamelya p herndon for respondent memorandum findings_of_fact and opinion swift judge respondent determined a deficiency in petitioners' joint federal_income_tax of dollar_figure and an addition_to_tax under sec_6651 of dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure after concessions by petitioners the primary issue for decision is whether petitioners received discharge_of_indebtedness income upon settlement of their liability on a bank loan findings_of_fact many of the facts have been stipulated and are so found at the time the petition was filed petitioners resided in cloudcroft new mexico all references to petitioner are to layne e preslar in early petitioner a real_estate agent of years began negotiations for the purchase of a big_number acre ranch near cloudcroft new mexico known as the mccracken-rinconada ranch the ranch petitioner wanted to develop the ranch as a sportsmen's resort petitioner planned to subdivide and develop acres of the ranch and to sell to 2-acre lots on which cabins or vacation homes could be built cabin lots each cabin lot would be sold for approximately dollar_figure and petitioner projected gross revenue from sales of cabin lots of approximately dollar_figure the remaining big_number acres on the ranch that were not to be sold as cabin lots would be used for hunting and other outdoor recreation after initial contact with owners of the ranch regarding its possible purchase petitioner at the owners' request conducted all discussions regarding purchase of the ranch with a representative of first city national bank of hobbs new mexico later known and hereinafter referred to as moncor bank moncor bank held a perfected security_interest in the ranch as a result of a loan made to the owners of the ranch moncor bank's security_interest however was subordinate to those of two other banks which also had made loans to the owners of the ranch and which had perfected security interests in the ranch as collateral for their loans the owners of the ranch had filed petitions in the u s bankruptcy court for the district of new mexico under chapter and moncor bank as a secured creditor was assisting the owners in selling the ranch in lieu of foreclosure on date after months of negotiations with representatives of moncor bank petitioners agreed to purchase the ranch for a stated purchase_price of dollar_figure million to be financed percent by a loan from moncor bank bank loan petitioners executed in favor of moncor bank a promissory note with a stated total principal_amount of dollar_figure million nominally payable in annual installments with interest pincite percent per annum and a final payment stated to be due on date on date moncor bank paid dollar_figure of the stated dollar_figure million loan proceeds to the two other banks which held security interests in the ranch moncor bank did not pay to petitioners nor to the former owners the dollar_figure balance of the bank loan rather the dollar_figure balance of the bank loan was reflected on moncor bank's records as a substitution of petitioners' stated debt to moncor bank for the debt of the former owners of the ranch to moncor bank moncor bank agreed to allow petitioners to repay the dollar_figure million stated principal_amount of the bank loan through petitioners' transfer or assignment to moncor bank of the written installment contracts entered into by purchasers of the cabin lots upon each cabin lot sale the written contract for sale of the lot would be assigned and physically transferred by petitioners to moncor bank and petitioners' stated principal debt obligation to moncor bank on the bank loan would be credited with an amount equal to percent of the stated contract_price regardless of actual payments received or to be received by moncor bank from purchasers of the cabin lots upon each sale of a cabin lot moncor bank received a security_interest in each cabin lot in the event the purchaser defaulted on the installment_payment obligations agreed to in the purchase of the cabin lot between date and date petitioner sold cabin lots and assigned all of the cabin lot sales contracts to moncor bank moncor bank credited percent of the total stated contract_price reflected on the cabin lot sales contracts that were assigned to it against the dollar_figure million stated principal_amount of the bank loan petitioners owed to moncor bank moncor bank apparently received a total of dollar_figure in installment payments from purchasers of cabin lots on date the u s comptroller of the currency declared moncor bank insolvent and the federal deposit insurance corporation fdic became the receiver of moncor bank by letter dated date the fdic informed petitioners of moncor bank's insolvency and advised petitioners to make payments on the bank loan to the fdic as receiver of moncor bank the fdic refused to accept any further assignment from petitioners of cabin lot sales contracts as repayment on the bank loan and ordered petitioners to suspend sales of cabin lots petitioners complied with the fdic's suspension order and did not sell any more cabin lots but petitioners did not make any subsequent payments on the bank loan in september of petitioners filed a lawsuit against the fdic for breach of contract contesting their liability to the fdic for the dollar_figure principal_amount allegedly due on the bank loan dollar_figure million less dollar_figure in actual payments received by moncor bank equals dollar_figure and seeking to require the fdic to accept assignment of cabin lot installment_sales contracts as payment on the bank loan pursuant to petitioners' agreement with moncor bank on date petitioners and the fdic settled their dispute over petitioners' remaining liability on the bank loan for dollar_figure petitioners borrowed this dollar_figure from first national bank of alamogordo in alamogordo new mexico and paid the dollar_figure to the fdic as a result of the settlement between petitioners and the fdic a total of dollar_figure was actually paid on the bank loan petitioners' dollar_figure settlement payment to the fdic plus the dollar_figure in installment payments received by moncor bank equals dollar_figure petitioners' accountant prepared petitioners' joint federal_income_tax return with their tax_return petitioners filed a form_4868 requesting an automatic_extension of time to file their tax_return until date on date respondent received petitioners' joint federal_income_tax return and their form_4868 on their tax_return petitioners did not include as discharge_of_indebtedness income the dollar_figure unpaid portion of the stated principal_amount of the bank loan dollar_figure million stated principal_amount of the bank loan less dollar_figure paid on the loan equals dollar_figure instead petitioners filed with their tax_return a form electing under sec_108 to reduce their tax basis in the ranch by dollar_figure on audit respondent charged petitioners with dollar_figure in discharge_of_indebtedness income relating to the settlement between the fdic and petitioners of their indebtedness on the the dollar_figure represents petitioners' calculation of the basis_adjustment to be made under sec_108 bank loan effectively reversing their dollar_figure reduction in their tax basis in the ranch respondent also determined an addition_to_tax under sec_6651 for petitioners' failure to timely file their joint federal_income_tax return discharge_of_indebtedness income opinion taxpayers generally are required to include cancellation or discharge_of_indebtedness income in income sec_61 the discharge however of a liability that is indefinite or contingent will not trigger discharge_of_indebtedness income 85_tc_855 affd 854_f2d_1001 7th cir also where the nature and amount of a liability are contested in a good_faith dispute and where a compromise settlement is reached the excess of the stated principal_amount of the alleged debt over the amount for which the liability is settled will not be treated as discharge_of_indebtedness income 307_f2d_238 10th cir 40_bta_1263 mertens law of federal income_taxation sec dollar_figure petitioners argue that the economic realities of the transaction before us reflect that the dollar_figure million stated purchase_price for the ranch was inflated that it did not accurately reflect the fair_market_value of the ranch and effectively that because of the unusual payment arrangement with moncor bank relating to petitioners' assignment of the installment contracts petitioners should not be considered liable for the total dollar_figure million stated principal_amount of the bank loan respondent argues that the fair_market_value of the ranch was dollar_figure million that petitioners were liable for the entire dollar_figure million stated principal_amount of the bank loan and that the payment arrangement between petitioners and moncor bank should not be regarded as limiting petitioners' liability for the full dollar_figure million stated principal_amount of the bank loan respondent therefore argues that no exception applies to preclude petitioners' recognition of discharge_of_indebtedness income in the instant case the unusual payment arrangement between petitioners and moncor bank relating to the bank loan casts significant doubt on petitioners' liability for the total dollar_figure million stated principal_amount of the bank loan with every sale of a cabin lot petitioners and moncor bank reduced the stated principal_amount due on the bank loan by an amount equal to percent of the cabin lot sales contract regardless of the receipt by moncor bank of any actual installment payments from purchasers of the cabin lots when the fdic refused to honor this payment arrangement with regard to the bank loan a legitimate dispute arose regarding the nature and amount of petitioners' liability on the bank loan the dispute over petitioners' liability on the bank loan was settled in when the fdic accepted a dollar_figure payment in complete satisfaction of petitioners' liability only at the time of that settlement was the amount of petitioners' liability on the bank loan finally established for the above reasons we conclude that petitioners' liability on the promissory note to moncor bank was sufficiently indefinite in nature and amount to avoid triggering any discharge_of_indebtedness income when the settlement with the fdic was reached only at the time of the settlement did petitioners' liability on the bank loan become fixed and definite and equal to the dollar_figure figure agreed to by petitioners and the fdic we conclude that petitioners are not to be treated as having realized the discharge_of_indebtedness income in dispute herein sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for the failure to timely file a federal_income_tax return if a taxpayer can show that the failure to timely file is due to reasonable_cause and not to willful neglect the addition_to_tax will not be imposed sec_6651 the burden of proving that their income_tax return was timely filed is on petitioners rule 290_us_111 to be effective requests for automatic extensions to file federal_income_tax returns must be filed on or before the date prescribed for filing the returns raskin v commissioner tcmemo_1981_153 affd 685_f2d_436 8th cir sec_1 a income_tax regs petitioners contend that because they filed a form_4868 their tax_return was not due until date and that the complicated nature of their tax_return qualifies as reasonable_cause for failure to timely file because respondent did not receive petitioners' form_4868 until date the automatic_extension that petitioners sought was not triggered and petitioners' tax_return was due to be filed on date further petitioners have not established reasonable_cause for failure to timely file their federal_income_tax return the mere fact that preparation of their return was complicated and that additional time was required to work on the return does not establish reasonable_cause for petitioners' late filing to reflect the foregoing decision will be entered under rule
